268 P.3d 819 (2011)
247 Or. App. 570
STATE of Oregon, Plaintiff-Respondent,
v.
Deandro Lamar SHAVERS, Defendant-Appellant.
080733299; A142370.
Court of Appeals of Oregon.
Submitted November 15, 2011.
Decided December 29, 2011.
Peter Gartlan, Chief Defender, and Daniel C. Bennett, Deputy Public Defender, Office of Public Defense Services, filed the brief for appellant.
John R. Kroger, Attorney General, Mary H. Williams, Solicitor General, and Doug M. Petrina, Senior Assistant Attorney General, filed the brief for respondent.
Before SERCOMBE, Presiding Judge, and BREWER, Chief Judge, and EGAN, Judge pro tempore.
*820 PER CURIAM.
Affirmed. State v. Washington, 246 Or. App. 1, 264 P.3d 176 (2011).